SLIP OP . 04-109

                  UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE : RICHARD K. EATON , JUDGE
__________________________________________
                                          :
ZHEJIANG NATIVE PRODUCE & ANIMAL          :
BY -PRODUCTS IMPORT & EXPORT CORP ., ET AL.,
                                          :
                                          :
                  PLAINTIFFS ,            :
                                          :
      V.                                  :                COURT NO . 02-00057
                                          :
UNITED STATES ,                           :
                                          :
                  DEFENDANT.              :
__________________________________________:

[United States Department of Commerce’s final results pursuant to remand sustained]


                                                           Dated: August 26, 2004


        Grunfeld, Desiderio, Lebowitz, Silverman & Klestadt, LLP (Bruce M. Mitchell, Jeffrey S.
Grimson, Mark E. Pardo, Paul Figueroa), for plaintiffs Zhejiang Native Produce & Animal By-
Products Import & Export Corp., Kunshan Foreign Trade Co., China (Tushu) Super Food Import
& Export Corp., High Hope International Group Jiangsu Foodstuffs Import & Export Corp.,
National Honey Packers & Dealers Association, Alfred L. Wolff, Inc., C.M. Goettsche & Co.,
China Products North America, Inc., D.F. International (USA), Inc., Evergreen Coyle Group,
Inc., Evergreen Produce, Inc., Pure Sweet Honey Farm, Inc., and Sunland International, Inc.

        Peter D. Keisler, Assistant Attorney General, Civil Division, United States Department of
Justice; David M. Cohen, Director, Commercial Litigation Branch, Civil Division, United States
Department of Justice (Reginald T. Blades, Jr.); Robert LaFrankie, Office of Chief Counsel for
Import Administration, United States Department of Commerce, of counsel, for defendant.

       Collier Shannon Scott, PLLC (Michael J. Coursey, John M. Herrmann), for defendant-
intervenors American Honey Producers Association and Sioux Honey Association.
COURT NO . 02-00057                                                                          PAGE 2

                                     MEMORANDUM OPINION

EATON, Judge: This matter is before the court following remand to the United States

Department of Commerce (“Commerce”). In Zhejiang Native Produce & Animal By-Products

Import & Export Corp. v. United States, 27 CIT __, slip op. 03-151 (Nov. 21, 2003) (“Zhejiang

I”), the court remanded Commerce’s determination contained in Honey From the P.R.C., 66 Fed.

Reg. 50,608 (ITA Oct. 4, 2001) (“Final Determination”), as amended by 66 Fed. Reg. 63,670

(ITA Dec. 10, 2001) (“Am. Final Determination”); Issues and Decision Memorandum for the

Antidumping Investigation of Honey from the P.R.C., Pub. R. Doc. 216 (“Decision Mem.”).

Plaintiffs Zhejiang, et al.,1 challenged that determination with respect to Commerce’s calculation

of antidumping duty margins, its critical circumstances finding, and the reliability of certain

sources of valuation data. Jurisdiction lies pursuant to 28 U.S.C. § 1581(c) (2000); and 19

U.S.C. §§ 1516a(a)(2)(A)(i)(II) and (B)(i) (2000). For the reasons set forth below, Commerce’s

determination on remand is sustained.



                                           BACKGROUND

       The relevant facts and procedural history in this case are set forth in Zhejiang I. A brief

summary of these is included here. Commerce conducted two separate investigations of

honey from the People’s Republic of China (“PRC”), the first in 1994 (“First Investigation”) and


       1
                The other plaintiffs are Kunshan Foreign Trade Co., China (Tushu) Super Food
Import & Export Corp., High Hope International Group Jiangsu Foodstuffs Import & Export
Corp., National Honey Packers & Dealers Association, Alfred L. Wolff, Inc., C.M. Goettsche &
Co., China Products North America, Inc., D.F. International (USA), Inc., Evergreen Coyle
Group, Inc., Evergreen Produce, Inc., Pure Sweet Honey Farm, Inc., and Sunland International,
Inc. (collectively “Plaintiffs”).
COURT NO . 02-00057                                                                        PAGE 3

the second in 2000 (“Second Investigation”).2 The First Investigation resulted in an affirmative

preliminary determination of sales at less than fair value. See Honey From the P.R.C., 60 Fed.

Reg. 14,725 (ITA Mar. 20, 1995) (notice of prelim. determination). Subsequently, Commerce

entered into a suspension agreement with the government of the PRC. See Honey From the

P.R.C., 60 Fed. Reg. 42,521 (ITA Aug. 16, 1995) (notice of suspension of investigation);

Agreement Suspending the Antidumping Investigation on Honey From the P.R.C., Aug. 2, 1995,

U.S.-P.R.C., reprinted in 60 Fed. Reg. at 42,522–27 (“Suspension Agreement”).3 Issues relating

to the Suspension Agreement were the subject of the court’s opinion in Zhejiang I.



       The Suspension Agreement expired by its terms on August 16, 2000. Thereafter, the


       2
               The Second Investigation, which resulted in the Final Determination at issue here,
covered

               natural honey, artificial honey containing more than 50 percent
               natural honey by weight, preparations of natural honey containing
               more than 50 percent natural honey by weight, and flavored honey.
               The subject merchandise includes all grades and colors of honey
               whether in liquid, creamed, comb, cut comb, or chunk form, and
               whether packaged for retail or in bulk form.

Final Determination, 66 Fed. Reg. at 50,610 (“Subject Merchandise”).
       3
                The scope of the Suspension Agreement covered products that were nearly
identical to the Subject Merchandise:

               natural honey, artificial honey containing more than 50 percent
               natural honey by weight, and preparations of natural honey
               containing more than 50 percent natural honey by weight. The
               subject products includes all grades and colors of honey whether in
               liquid, creamed, comb, cut comb, or chunk form, and whether
               packaged for retail or in bulk form.

Suspension Agreement, 60 Fed. Reg. at 42,522.
COURT NO . 02-00057                                                                             PAGE 4

domestic honey industry filed a petition with Commerce and the United States International

Trade Commission (“ITC”), alleging, among other things, that the honey industry was being

injured as a result of less than fair value sales of honey from Argentina and the PRC. See

Antidumping and Countervailing Duty Pet., Honey from Arg. and the P.R.C. (Sept. 29, 2000),

Pub. R. Doc. 1.



        The Second Investigation resulted in Commerce’s determination that honey from the PRC

“is being sold, or is likely to be sold, in the United States at less than fair value,” Final

Determination, 66 Fed. Reg. at 50,608, and the assessment of antidumping duty margins ranging

between 25.88% and 183.80%. See Am. Final Determination, 66 Fed. Reg. at 63,672.

Subsequently Zhejiang filed a motion for judgment upon the agency record, and the court in

Zhejiang I remanded the matter to Commerce with instructions to revisit its decision to rely on an

article from the Indian newspaper, The Tribune4 (the “Tribune Article” or “Tribune of India”

article), in valuing raw honey at 35 rupees per kilogram.5 Commerce’s Final Results of


        4
               Commerce relied upon an article that appeared in the May 1, 2000, edition of The
Tribune, a Chandigarh, India newspaper. The article stated in relevant part: “The sale price of
honey by beekeepers in India varies from Rs 25 to Rs 45 per kg whereas in countries like the
USA, Argentina and Brazil, the price varies from Rs 55 to Rs 80 a kg.” K. Sarangarajan,
Apiculture, a major foreign exchange earner, THE TRIBUNE (Chandigarh, India), May 1, 2000.
        5
                Specifically, the court instructed Commerce to

                        (1) determine whether the use of the Tribune Article
                        results in the “valuation of [raw honey] . . . based on
                        the best available information regarding the value[]
                        of such factor[],” (2) should it find that it is, explain
                        in detail how the use of 35 rupees per kilogram in
                        determining normal value “evidences a rational and
                                                                                          (continued...)
COURT NO . 02-00057                                                                          PAGE 5

Redetermination Pursuant to Remand (“Remand Results”) are the subject of this opinion.



                                           STANDARD OF REVIEW

       When reviewing a final determination in an antidumping duty investigation, “[t]he court

shall hold unlawful any determination, finding, or conclusion found . . . to be unsupported by

substantial evidence on the record, or otherwise not in accordance with law . . . .” 19 U.S.C. §

1516a(b)(1)(B)(i); Huaiyin Foreign Trade Corp. (30) v. United States, 322 F.3d 1369, 1374 (Fed.

Cir. 2003) (quoting 19 U.S.C. § 1516a(b)(1)(B)(i) (2000)) (“As required by statute, [the court]

will sustain the agency’s antidumping determinations unless they are ‘unsupported by substantial

evidence on the record, or otherwise not in accordance with law.’”). “Substantial evidence is

‘such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.’”

Huaiyin, 322 F.3d at 1374 (quoting Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)).

The existence of substantial evidence is determined “by considering the record as a whole,

including evidence that supports as well as evidence that ‘fairly detracts from the substantiality of


       5
           (...continued)
                            reasonable relationship to the factor of production it
                            represents,” (3) no matter whether it continues to
                            use the Tribune Article or other sources, fully and
                            completely justify any sources of data as the “best
                            available information” for the finding such data are
                            used to support, and (4) should any resulting
                            calculation of normal value of honey from the PRC
                            exceed that of the weighted-average of the honey
                            unit import values from all other countries during
                            the POI, explain in detail how this furthers the goal
                            of estimating antidumping duty margins as
                            accurately as possible.

Zhejiang I, slip op. 03-151 at 45–46 (internal citations omitted).
COURT NO . 02-00057                                                                          PAGE 6

the evidence.’” Id. (quoting Atl. Sugar, Ltd. v. United States, 744 F.2d 1556, 1562 (Fed. Cir.

1984)). “[T]he possibility of drawing two inconsistent conclusions from the evidence does not

prevent an administrative agency’s finding from being supported by substantial evidence.”

Consolo v. Fed. Mar. Comm’n, 383 U.S. 607, 620 (1966) (citations omitted).



                                             DISCUSSION

        Pursuant to the court’s instructions to revisit its decision to value raw honey at 35 rupees

per kilogram based on the Tribune Article, Commerce conducted remand proceedings and

concluded that

                 the Department’s determination to use the publicly-available raw
                 honey information from the Tribune of India article to calculate
                 respondents’ normal value is (1) based on the “best available
                 information,” (2) evidences a “rational and reasonable relationship
                 to the factor of production it represents,” and (3) furthers our goal
                 of estimating antidumping duty margins as accurately as possible.6

Remand Results at 25. Plaintiffs argue here that Commerce has not demonstrated that the

Tribune Article is the “best available information” to value raw honey, and that Commerce has

failed to explain how its valuation of raw honey was reasonable. See generally Pls.’ Comments

Regarding Remand Determination (“Pls.’ Comments”). The court will address each argument in

turn.



        6
                Where the subject merchandise is exported from a nonmarket economy (“NME”)
country such as the PRC, normal value is constructed from values for the factors of production
used in producing the merchandise in a comparable market economy country, or surrogate. See
19 U.S.C. § 1677b(c)(1). An NME country is defined as “any foreign country that the
administering authority determines does not operate on market principles of cost or pricing
structures, so that sales of merchandise in such country do not reflect the fair value of the
merchandise.” 19 U.S.C. § 1677(18)(A).
COURT NO . 02-00057                                                                         PAGE 7

I.     Commerce’s use of the Tribune of India article to value raw honey is in accordance with
       law and supported by substantial evidence

       Among the factors of production valued by Commerce was raw honey. In valuing raw

honey, Commerce “used an average of the highest and lowest price for raw honey given in [the

Tribune Article] . . . .” Honey From the P.R.C., 66 Fed. Reg. 24,100, 24,106 (ITA May 11,

2001) (prelim. determination). Commerce stated:

               The raw honey price data from The Tribune of India is the best
               available surrogate value for the following reasons: 1) it is the most
               contemporaneous, dated May 1, 2000; 2) the broad-based data is
               specific to Indian raw honey prices (i.e., generally Indian honey,
               like PRC raw honey, has a high moisture content); and 3) it is
               quality agricultural data. We do not find that the prices offered by
               petitioners and respondents offer more accurate or representative
               alternatives.

Decision Mem., Pub. R. Doc. 216 at 21. With respect to Commerce’s decision, the court in

Zhejiang I stated:

               In deciding to use the Tribune Article, Commerce rejected a study
               published by the Agriculture and Processed Food Products Export
               Development Authority (“APEDA Study”), finding that “the
               values in . . . the APEDA study submitted by respondents . . .
               suffer from inherent weaknesses not present in the prices reflected
               in The Tribune of India.”

Zhejiang I, slip op. 03-151 at 40 (internal citation omitted). The court agreed that the Tribune of

India article appeared to be more reliable than the APEDA Study offered by Plaintiffs, stating:

               As between the source of data relating to the price of honey
               Commerce selected, and that offered by Plaintiffs, Commerce
               appears to have used the more reliable source. The Tribune Article
               addresses the sale price of honey, whereas the table in the APEDA
               Study from which Plaintiffs identify the “average value of honey”
               appears in the context of a discussion concerning the development
               of a model for “doubl[ing] the number of bee colonies every 2
               years,” not determining the value of honey. The publication of the
COURT NO . 02-00057                                                                             PAGE 8

                Tribune Article, dated May 1, 2000, coincides with the [period of
                investigation]. The APEDA Study, in contrast, bears the year
                1999. . . . Moreover, the Tribune Article, published on The India
                Tribune’s Web site, was publicly available, while Plaintiffs make
                no such argument with respect to the APEDA Study. See 19
                C.F.R. § 351.408(c)(1) (“The Secretary normally will use publicly
                available information to value factors.”).

Id. at 42–43 (internal citations and footnote omitted). The court nevertheless found that “the

results reached by applying the data from the Tribune Article [we]re sufficiently incredible so as

to call into question their reliability.” Id. at 43.



        On remand, Commerce was instructed to “determine whether the use of the Tribune

Article results in the valuation of [raw honey] . . . based on the best available information

regarding the value[] of such factor[] . . . .” Zhejiang I, slip op. 03-151 at 45 (internal citation

omitted). In the Remand Results, Commerce continues to insist that the Tribune Article was the

best source of information for valuing raw honey:

                We have revisited our decision and find that the Tribune of India
                article is the best available information to value raw honey. In
                selecting the pricing information from the Tribune of India article
                as the most appropriate surrogate value to represent raw honey
                prices in India, the Department reasons that the raw honey pricing
                data in this article is the best quality data because (1) it is
                published, publicly-available data; (2) it was “intended to serve the
                Indian agribusiness community;”7 and (3) it is representative of the
                beekeeping honey industry in India. Therefore, the information in
                this article has “greater credibility” than would a similar article
                published only as a “general interest” article.

Remand Results at 10 (internal citation omitted). Commerce further explained that, in addition



        7
              Apparently, Commerce makes this claim based on the Tribune Article having
been republished in the Agricultural Edition of the Tribune. See Remand Results at 15.
COURT NO . 02-00057                                                                       PAGE 9

to the foregoing reasons, it chose the Tribune Article because

               a critical factor in determining which surrogate value is the most
               specific or comparable to the raw honey input consumed by PRC
               honey processors is moisture content. This is important to consider
               because more raw honey will be consumed during the production
               process to reduce the moisture content to an acceptable level. As
               the record indicates, Indian raw honey generally has a high
               moisture content. Therefore, the Department finds that the
               country-wide raw honey prices from the Tribune of India article are
               the most specific to the raw honey consumed by honey processors
               in the PRC (i.e., generally, both have high moisture contents).

Id.8



       Commerce also considered, but rejected, the source provided by defendant-intervenors

American Honey Producers Association and Sioux Honey Association, i.e., the 1999–2000

financial statement of an Indian Honey Cooperative, Mahabaleshwar Honey Producers

Cooperative Society, Ltd. (“MHPC”). With regard to the MHPC data, Commerce stated:

               The Department determines that the average raw honey price from
               the MHPC is not representative of raw honey prices in India
               pursuant to 19 U.S.C. §1677b(c)(1)(B). As the Department stated
               in the Final Determination, “although, the MHPC is a cooperative,
               and hence likely buys raw honey from various sources, the value
               for raw honey reported on its financial statement represents the
               value as experienced by a single processor of honey in a particular
               region of India.” And, as already noted above, the Department
               prefers to use industry-wide values, rather than the values of a
               single producer, wherever possible, because industry-wide values
               are more representative of prices/costs of all producers in the
               surrogate country. Since the average raw honey price from the
               MHPC’s financial statement was based on information obtained


       8
               In other words, Commerce chose the Tribune Article, in part, because, in terms of
moisture content, Indian honey is generally similar to Chinese honey. In order to ensure that the
moisture content would be reflected in prices, however, Commerce concluded that a country-
wide rather than a regional surrogate price was needed.
COURT NO . 02-00057                                                                          PAGE 10

               from a single processor, it is not representative of all producers in
               India. Therefore, the MHPC average raw honey price is neither
               more accurate nor more reliable than the data from the Tribune of
               India article.

Remand Results at 13 (internal citation omitted).



       Finally, Commerce pursued its own search for potential sources for valuing raw honey.

Commerce stated:

               As indicated by the record, we only located the republished
               Tribune of India article (in its Agricultural Edition) dated May 1,
               2000. Our search for a suitable surrogate revealed no additional
               reliable or credible information on valuing raw honey in India other
               than the Tribune of India article; thus, we continued to rely on the
               published raw honey values appearing in the Tribune of India
               article as the basis for calculating the final surrogate raw honey
               price . . . .

Remand Results at 14–15 (internal citation omitted). Thus, having rejected the sources proposed

by the parties, and unable to find any additional reliable or credible sources of its own,

Commerce concluded that

               the surrogate value information from the Tribune of India article
               offers the most accurate and reliable calculation of plaintiffs’
               normal value pursuant to 19 U.S.C. § 1677b(c). The Tribune of
               India article constitutes the most reliable source on the record, and
               is a publicly-available article printed in a widely-distributed and
               established Indian newspaper . . . . [B]ecause the data itself is the
               most representative of raw honey prices in India, and is quality data
               that is contemporaneous with the POI, as well as specific to the
               raw honey industry in India, the Department determines that it has
               relied upon the “best available information” on the record of these
               proceedings in valuing the raw honey input.

Id. at 15 (footnote omitted).
COURT NO . 02-00057                                                                         PAGE 11

       For their part, Plaintiffs continue to assert that the APEDA study should serve as the basis

for raw honey valuation, arguing that “[t]he only difference between the two documents is that

the APEDA study is far more detailed and demonstrates a much greater and more comprehensive

knowledge of the Indian honey industry.” Pls.’ Comments at 4.



       As previously noted, the court’s views with respect to the APEDA study were stated in

Zhejiang I and will not be repeated here beyond restating that, “[a]s between the [Tribune

Article] and th[e] [APEDA study], Commerce appears to have used the more reliable source.”

Zhejiang I, slip op. 03-151 at 42. Plaintiffs offer nothing in their Comments to cause the court to

reconsider this conclusion.



       Pursuant to 19 U.S.C. § 1677b(c), Commerce is required to base the valuation of the

factors of production in NME cases “on the best available information regarding the values of

such factors in a market economy country or countries considered to be appropriate by

[Commerce].” Id. Although the statute does not define “best available information,” it provides

that Commerce “shall utilize, to the extent possible, the prices or costs of factors of production in

one or more market economy countries that are[:] (A) at a level of economic development

comparable to that of the nonmarket economy country, and (B) significant producers of

comparable merchandise.” 19 U.S.C. § 1677b(c)(4). “[T]he statute grants Commerce broad

discretion to determine the ‘best available information’ in a reasonable manner on a case-by-case

basis.” Peer Bearing Co. v. United States, 25 CIT 1199, 1208, 182 F. Supp. 2d 1285, 1298

(2001) (citing Lasko Metal Prods., Inc. v. United States, 43 F.3d 1442, 1446 (Fed. Cir. 1994));
COURT NO . 02-00057                                                                          PAGE 12

see also Shakeproof Assembly Components, Div. of Ill. Tool Works v. United States, 268 F.3d

1376, 1382 (Fed. Cir. 2001) (“[T]he critical question is whether the methodology used by

Commerce is based on the best available information and establishes antidumping margins as

accurately as possible.”).



       With respect to the source offered by defendant-intervenors, the court finds proper

Commerce’s decision to reject the average raw honey price calculated from MHPC’s 1999–2000

financial statement, on the grounds that the value for raw honey reported on the financial

statement represents the value for raw honey “as experienced by a single processor of honey in a

particular region of India.” Remand Results at 13 (internal citation omitted). Commerce

“prefers to use industry-wide values, rather than the values of a single producer, wherever

possible . . . .” id.; see also Peer Bearing Co., 25 CIT at 1217, 182 F. Supp. 2d at 1307

(“Commerce asserts that it does not focus upon a particular surrogate producer of subject

merchandise if more objective, industry-wide values . . . are available because . . . Commerce’s

goal is to use surrogate values that represent the industry norm of the surrogate country, not

company-specific surrogate values . . . .”). Furthermore, the MHPC financial statement

represents the average price paid to its members for raw honey during a nine-month period that

predates the POI in this case. Commerce rightly favors data contemporaneous with the POI over

that which is not. See id. (“Commerce prefers to value factors using public information that is

most closely concurrent to the specific period of review . . . .”). Thus, because the data contained

in MHPC’s 1999–2000 financial statement neither represents an industry-wide value nor

comports with the POI, the court finds that Commerce properly rejected it. See, e.g., Writing
COURT NO . 02-00057                                                                         PAGE 13

Instrument Mfrs. Ass’n, Pencil Sec. v. United States, 21 CIT 1185, 1202, 984 F. Supp. 629, 644

(1997) (approving Commerce’s chosen source for surrogate value information where the only

source submitted by plaintiffs lacked the “inherent reliability” of Commerce’s source).



        Finally, as already noted, Commerce “pursued its own search for potential surrogate

values to value the raw honey input.” Remand Results at 14. With respect to that search,

Commerce stated that it “revealed no additional reliable or credible information on valuing raw

honey in India other than the Tribune of India article . . . .” Id.



        For the foregoing reasons, the court finds that Commerce has complied with the court’s

remand instruction to “determine whether the use of the Tribune Article results in the ‘valuation

of [raw honey] . . . based on the best available information regarding the value[] of such factor[] .

. . .’” Id. at 45 (internal citation omitted). In addition, the court finds that Commerce’s decision

to use the data from the Tribune Article is in accordance with law and supported by substantial

evidence.



II.     Commerce’s decision to value raw honey at 35 rupees per kilogram is reasonable

        Also on remand, Commerce was instructed to revisit its decision to value raw honey at 35

rupees per kilogram based on the data found in the Tribune Article. Commerce reached that

figure “based on a simple average of all raw honey pricing information from that article. In other

words, the Department took the highest and lowest values in the Tribune of India article, and

then averaged them together (i.e., (25 Rs./kg. + 45 Rs./kg.)/2 = 35 Rs./kg.).” Remand Results at
COURT NO . 02-00057                                                                          PAGE 14

16. In Zhejiang I, the court found that, although the Tribune Article was the better of the two

proffered sources, the results reached by applying the data from it were “sufficiently incredible so

as to call into question their reliability.” Zhejiang I, slip op. 03-151 at 43. The court stated:

               In accordance with the Suspension Agreement, the minimum price
               at which honey could be sold during the POI was equal to 92% of
               the weighted-average of the honey unit import values from all
               other countries. Thus, taking Zhejiang’s data as an example, the
               weighted-average of honey unit import values from all other
               countries during the POI would have been approximately $932.25
               per metric ton. Using a price of 35 rupees per kilogram, however,
               Commerce calculated normal value for Zhejiang to be $1,001.99
               per metric ton . . . . Thus, the weighted-average of the honey unit
               import values from all other countries was approximately $69.74
               less than Commerce’s calculation of the normal value of honey
               sold by Zhejiang. Because raw honey is by far the most important
               factor of production, its valuation appears to be the most
               anomalous. As MOFTEC9 put it in a letter to Commerce, “This
               conclusion implies that the whole world was dumping honey
               during [the POI], which is irrational.” While it is possible that the
               PRC is the worldwide high cost producer of honey, the very
               magnitude of the difference between Commerce’s calculation of
               normal value and the weighted-average of honey unit import values
               from all other countries during the POI, calls into question
               Commerce’s methodology and the evidence on which it relied.

Id. at 44–45 (footnotes and internal citations omitted). In other words, the data appeared to

indicate that Zhejiang’s constructed cost of producing honey was higher than the price for which

the other countries were able to sell honey.



       As to the court’s concerns regarding this apparently anomalous result, Commerce argues

that the prices resulting from the Suspension Agreement were distorted by the large volume of


       9
              The Ministry of Foreign Trade and Economic Cooperation (“MOFTEC”) is a
Chinese governmental agency responsible for foreign trade, economic cooperation, and foreign
investment.
COURT NO . 02-00057                                                                         PAGE 15

dumped imports from Argentina during the POI. Commerce explained:

               [T]his large volume of lower priced honey imports from Argentina
               distorted the suspension agreement prices. This is evident from the
               fact that, under the suspension agreement reference price
               calculations (i.e., weighted average price of U.S. imports from all
               countries, excluding the PRC), Argentina’s imports accounted for
               approximately 76 percent (by volume) of the reference price
               calculations. Given the predominant impact of Argentine imports
               on the reference price calculations, the drop in Argentine prices
               “drove down the suspension agreement prices” lower than they
               should have been.

Remand Results at 23–24.



       Commerce has provided various tables demonstrating the changes resulting from

removing the data from Argentina. Once this exercise has been performed, the unit import value

for all countries excluding Argentina and the PRC during the POI equals $1,264.56 per metric

ton or $163.67 more than the calculated normal value for Zhejiang. Thus, while “the whole

world” may not have been dumping honey, Argentina’s sales were such a large portion of

imports that they distorted the results. This being the case, the anomaly identified by the court is

removed. In light of Commerce’s further explanation and the explanatory calculations, the court

finds that Commerce’s decision to use a simple average of 35 rupees, as derived from the

Tribune of India article, is supported by substantial evidence and in accordance with law. See,

e.g., Rhodia, Inc. v. United States, 25 CIT 1278, 1285, 185 F. Supp. 2d 1343, 1350 (2001) (“The

general practice of Commerce [in calculating surrogate values] is to apply a simple average. In

order to depart from this practice, Commerce needs to ‘explain the reasons for its departure.’”)

(internal citation omitted). “As long as the agency’s methodology and procedures are reasonable
COURT NO . 02-00057                                                                        PAGE 16

means of effectuating the statutory purpose, and there is substantial evidence in the record

supporting the agency’s conclusions, the court will not impose its own views as to the sufficiency

of the agency’s investigation or question the agency’s methodology.” Ceramica Regiomontana,

S.A. v. United States, 10 CIT 399, 404–05, 636 F. Supp. 961, 966 (1986), aff’d 810 F.2d 1137

(Fed. Cir. 1987).



                                           CONCLUSION

       Based on the foregoing, Commerce’s final results pursuant to remand are sustained in

their entirety, and this case is dismissed. Judgment shall be entered accordingly.




                                                                       /s/ Richard K. Eaton
                                                                       Richard K. Eaton

Dated: August 26, 2004
       New York, New York